EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tianran Yan on 08/11/2022.

The application has been amended as follows: 
In claim 1, amend line 2 as follows: “…sample nucleic acid molecules, wherein the sample nucleic acid molecules are derived from the genome of an organism, wherein the method comprises:…”.

In claim 1, amend lines 7-8 as follows: “…wherein the diversity of combinations…”.

In claim 10, amend line 5 as follows: “…each member of [[an]] a paired MIT-sample nucleic acid family…”.

In claim 28, amend line 5 as follows: “…each member of [[an]] a paired MIT-sample nucleic acid family…”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Each of claims 1, 11, 14 and 20 require that “the diversity of combinations of any 2 MITs in the set of MITs exceeds the total number of sample nucleic acid molecules that span each target locus”. In the example of Talasaz (US 10,041,127), on which previous rejections in this application were based, Talasaz used 10,000 (104) haploid genome equivalents and 6 different barcodes (MITs) for a total of 36 possible combinations (62) of 2 barcodes. The rejections provided a rationale, based on Talasaz table in column 40, to increase to 10 different barcodes, for a total of 100 possible combinations (102) of 2 barcodes.  In Talasaz’s sample of 10,000 haploid genome equivalents, there would be, by definition, 10,000 copies of any particular locus, meaning that there would be 10,000 fragments of nucleic acid containing any particular locus. To meet the limitation in claims 1, 11, 14 and 20, the number of combinations of any 2 barcodes would have to be increased from 100 to more than 10,000. That means that the number of different barcodes used would have to be increased from 10 to more than 100. However, Talasaz’s table already shows that using 10 different barcodes already arrives at greater than 99.9% chance of each tagged fragment being uniquely identified (note that in this table, “Tag Count” refers to the number of different barcodes squared; thus, a Tag Count of 100 means 100 possible combinations of barcodes, which results from using 10 different barcodes, one ligated to each end of a sample fragment). It is not plausible that one of ordinary skill in the art would have increased the number of different barcodes from 10 to more than 100. While the table does show that increasing the number of haploid genome equivalents (from 1000 to 3000) does result in a slight decrease in the percentage of tags correctly uniquely identified for a given number of different barcodes (dropping from 99.9685 to 99.9107 in the case of using 10 different barcodes), one would not have expected, based on this table, that increasing the number of haploid genome equivalents from 3000 to 10,000 would require an increase in the number of different barcodes from 10 to more than 100 in order to maintain a greater than 99.9% level of correctly identifying tagged fragments. This was apparently due to the fact that Talasaz used not only the barcodes, but also the end sequences of the fragments to which the barcodes were attached, to identify the fragments. In Talasaz’s case, the nucleic acids in the samples were the result of random fragmentation, so the chances of any two fragments in the sample having the exact same endpoints was extremely low. Thus, the end sequences of the fragments combined with the sequences of the barcodes contributed to the unique signature of each original nucleic acid fragment in the sample, and there would have been no need to use a diversity of combinations of any two barcodes that exceeded the number of fragments in the sample containing any particular locus. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637